Exhibit DEPOSIT AND DISTRIBUTION AGREEMENT Among TIME WARNER INC., COMPUTERSHARE INC., COMPUTERSHARE TRUST COMPANY, N.A., and TIME WARNER CABLE INC. Dated as of February 25, 2009 Table of Contents EXECUTION COPY TABLE OF CONTENTS 1. Definitions 1 2. Appointment as Distribution Agent 4 3. Deposit of TWCable Capital Stock 5 4. Voting Authorization and Instruction from TWX 5 5. Limited Powers; Beneficial Ownership 6 6. Dividends and Distributions 6 7. Notification and Processing 7 8. Distribution of Shares of TWCable Capital Stock 9 9. Processing of Cash Payments 9 10. Concerning the Depository 11 11. Compensation of the Depository by TWX 11 12. TWCable Reverse Stock Split 12 13. Indemnification/Limitation of Liability 12 14. Further Assurances 13 15. TWCable Obligations 13 16. Termination 14 17. Notices 14 18. Unclaimed Property and Lost Shares 15 19. Governing Law 15 20. Assignment 16 21. Amendment 16 22. Counterparts 17 23. No Other Binding Commitments with Third Parties 17 24. Force Majeure 17 25. Consequential Damages 17 26. Severability 17 27. Confidentiality; Data Security 17 28. Survival 18 29. Merger of Agreement; Separation Agreement 18 30. Process for Payment of Dividends on TWX Common Stock. 19 Schedule1Restricted Stock Held by Certain Directors Pursuant to EquityCompensation Plans 21 Schedule10(c)TWX Authorized Representatives 22 Schedule29Payment of Dividends on TWX Common Stock 23 Table of Contents EXECUTION COPY DEPOSIT AND DISTRIBUTION AGREEMENT This Deposit and Distribution Agreement (this “Agreement”) is entered into as of this 25th day of February, 2009, between Time Warner Inc., a Delaware corporation (“TWX”), Computershare
